            Case 4:18-cv-01044-HSG Document 198-1 Filed 06/05/19 Page 1 of 2



 1   Ann McFarland Draper (Bar No. 065669)
     courts@draperlaw.net
 2   Draper Law Offices
     75 Broadway, Suite 202
 3   San Francisco, California 94111
     Telephone: (415) 989-5620
 4
     QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5   Kevin P.B. Johnson (Bar No. 177129)
     kevinjohnson@quinnemanuel.com
 6   Andrea Pallios Roberts (Bar No. 228128)
     andreaproberts@quinnemanuel.com
 7   555 Twin Dolphin Drive, 5th Floor
     Redwood Shores, California 94065-2139
 8   Telephone:    (650) 801-5000
     Facsimile:    (650) 801-5100
 9
     Ed DeFranco (Bar No. 165596)
10   eddefranco@quinnemanuel.com
     51 Madison Avenue, 22nd Floor
11   New York, NY 10010
     Telephone:   (212) 849-7000
12   Facsimile:   (212) 849-7100

13   John E. Nathan (Pro Hac Vice)
     jnathan155@yahoo.com
14   John E. Nathan LLC
     1175 Park Avenue
15   New York, NY 10128
     Telephone:    (917) 960-1667
16
     Attorneys for Defendants and Counterclaimants
17
                                  UNITED STATES DISTRICT COURT
18
                       NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
19          TECHSHOP, INC., a California                  Case No: 4:18-cv-01044-HSG (JCS)
            corporation, DORIS A. KAELIN, in her
20          capacity as Chapter 7 bankruptcy trustee for DECLARATION OF ANDREA PALLIOS
            TECHSHOP, INC.,                              ROBERTS IN SUPPORT OF DEFENDANTS’
21                                                       AND COUNTERCLAIMANTS’ BRIEF RE
                              Plaintiff,                 EVIDENTIARY DISPUTES FOR JUNE 6,
22                                                       2019
                   v.
23
            DAN RASURE et al.                        Trial: June 3, 2019, 8:00 a.m.
24
                           Defendants.
25
     ______________________________________
26
     AND RELATED COUNTERCLAIMS
27

28

                                                 -1-           Case No. 4:118-CV-01044-HSG (JCS)
     (d (
                                          ROBERTS DECLARATION IN SUPPORT OF DAUBERT MOTION
      Case 4:18-cv-01044-HSG Document 198-1 Filed 06/05/19 Page 2 of 2



 1          I, Andrea Pallios Roberts, declare as follows:

 2      1. I am an attorney licensed to practice law in the State of California. I am an attorney at the

 3   law firm of Quinn Emanuel Urquhart & Sullivan, LLP, counsel for Defendants and

 4   Counterclaimants (“Defendants”). I have personal knowledge of the facts stated herein and, if

 5   called as a witness, could and would testify thereto.

 6      2. Attached as Exhibit 1 is a true and correct copy of the Supplemental Expert Report of Eric

 7   Matolo, Ph.D., dated June 3, 2019.

 8      3. Attached as Exhibit 2 is a true and correct copy of the proposed exhibit TX0375.

 9
            I declare under penalty of perjury under the laws of the United States of America that the
10
     foregoing is true and correct.
11

12          Executed this 5th day of June, in Oakland, California.

13

14                                                               /s/ Andrea Pallios Roberts
                                                                   Andrea Pallios Roberts
15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    -2-           Case No. 4:118-CV-01044-HSG (JCS)
                                             ROBERTS DECLARATION IN SUPPORT OF DAUBERT MOTION
